Citation Nr: 1630211	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  14-27 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of colon cancer, claimed as a result of exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for a heart disorder, claimed as a result of exposure to contaminated water at Camp Lejeune.

3.  Entitlement to service connection for diabetes mellitus, claimed as a result of exposure to contaminated water at Camp Lejeune.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, claimed as a result of exposure to contaminated water at Camp Lejeune or as secondary to diabetes mellitus.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, claimed as a result of exposure to contaminated water at Camp Lejeune or as secondary to diabetes mellitus.

6.  Entitlement to service connection for a dental disorder, to include tooth decay and tooth loss, claimed as a result of exposure to contaminated water at Camp Lejeune.

7.  Entitlement to service connection for cysts and scars of the left breast, to include lumps, claimed as a result of exposure to contaminated water at Camp Lejeune.

8.  Entitlement to service connection for bone spurs of the bilateral great toes.

9.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from June 1974 to June 1976.

These matters come before the Board of Veterans' Appeals on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The RO in Indianapolis, Indiana, currently has jurisdiction over the Veteran's claims.

In July 2015, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of the hearing is of record.  

In August 2015, the Veteran's representative submitted additional evidence, including private treatment records.  The submission was not accompanied with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  However, the Board notes that, since the Veteran's Form 9 was received after February 2, 2013, a waiver of review by the AOJ was not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence).  Therefore, the Board may consider the evidence in the first instance.  38 C.F.R. § 20.1304(c) (2015).

Finally, the Board notes that the Veteran perfected an appeal as to the issue of entitlement to service connection for hepatitis C, claimed as a result of exposure to contaminated water at Camp Lejeune.  In his May 2016 VA Form 9, the Veteran requested a videoconference hearing before a Veterans Law Judge.  In June 2016, the RO acknowledged the Veteran's request for a Board hearing, and indicated that he was placed on a list of persons waiting for a hearing.  As such, the Board will not address this issue herein.

The issue of entitlement to service connection for peripheral neuropathy of the upper bilateral extremities has been raised by the record in the October 2013 Notice of Disagreement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

At the outset, the Board finds that a remand is necessary in order to obtain outstanding treatment records.  During his July 2015 hearing, the Veteran testified that he received treatment from the VA Medical Center (VAMC) in Indianapolis, Indiana as early as 1976 or 1977 for bones spurs in his feet.  See Hearing Transcript, pg. 9.  He also indicated that he last received treatment for his bone spurs between 1984 and 1986.  See id. at 7.  He also indicated that he received treatment from the VAMC in Ft. Wayne, Indiana.  In his September 2012 claim, the Veteran indicated that he received treatment from the Indianapolis VAMC for diabetes mellitus beginning in 1999 and for peripheral neuropathy beginning in 2004.  However, the Board notes that the earliest VA treatment records associated with the claims file are dated from July 8, 2009, through June 16, 2014.  In a September 2013 VA Report of Information, the AOJ noted that the Indianapolis VAMC only had electronic records from 2009 onward.

As the Veteran's VA treatment records, including paper VA treatment records, if procured, could bear on the outcome of his claims on appeal, efforts must be made to obtain any outstanding VA treatment records dated prior to July 8, 2009, and/or after June 16, 2016.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Additionally, it appears that there may be outstanding private treatment records that may be relevant to the Veteran's claims.  In this regard, during the July 2015 hearing, the Veteran indicated that he received treatment from a Dr. Voegele in the 1990s and 2000s for his acquired psychiatric disorder, his diabetes mellitus, and peripheral neuropathy.  See, e.g., Hearing Transcript, pg. 27.  He also indicated that he received treatment at Wishard Hospital, which he now believed was called Eskenazi Hospital, as well as treatment from Methodist Hospital.  See id. at 44.   The Board notes that the Veteran's representative submitted a September 2008 records from Dr. Voegele in August 2015.  However, given the Veteran's testimony, there appears to be additional outstanding records that may be pertinent to his appeal.  As such, the AOJ should take appropriate steps, including contacting the Veteran and obtaining appropriate authorization, to obtain any outstanding private treatment records.

Finally, with regard to the Veteran's claim for bone spurs of the bilateral great toes, the Veteran testified that he began experiencing problems with his big toes in service.  He stated that, after running or jogging, his toes would hurt and swell and, eventually, callouses formed.  He testified that he did not seek treatment during service; however, review of his service treatment records reflect a number of complaints related to his feet during service, although his symptoms were usually attributed to pes planus or athlete's foot.  He stated that, after discharge, he sought treatment and was referred for surgery (although he declined to undergo surgery).

Although the Veteran's service treatment records do not reflect specific complaints related to bone spurs of the bilateral great toes, the Board notes that he is competent to report his in-service symptomatology, including pain and swelling in his toes following running or jogging.  The Board finds no reason to question the Veteran's credibility concerning his in-service experiences.  

Furthermore, the Veteran is competent to report that, following service he began to receive treatment for bone spurs in his great toes and that he experienced pain and was referred for surgery.

To date, the Veteran has not undergone an examination to address the nature and etiology of any bone spurs of the bilateral great toes.  The Board finds that, in light of his lay statements concerning his in-service and post-service symptoms, as well as the lack of any evidence addressing the nature and etiology of currently-diagnosed disorder related to bone spurs of the bilateral great toes, VA's duty to afford the Veteran a VA examination has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claim disability may be associated with military service for the purposes of a VA examination).

On remand, the Veteran should be given the opportunity to identify or submit any additional evidence pertinent to his claims, including any competent medical evidence linking his current disorders to the contaminated water at Camp Lejeune.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records, paper or electronic, relevant to his claims for service connection dated prior to July 8, 2009, or after June 16, 2014.  As noted above, the Veteran indicated that he received treatment from the Indianapolis VAMC and the Ft. Wayne VAMC as early as 1976.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and request authorization to obtain any outstanding private medical records, to specifically include records from Dr. Voegele, as well as records from Wishard Hospital/Eskenazi Hospital and Methodist Hospital in Indianapolis, Indiana.  Make at least two (2) attempts to obtain records from any identified source.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above development, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of any bone spurs of the bilateral great toes.  The claims file, to include a copy of this Remand, must be made available to and review by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is requested to address each of the following:

Identify any/each disorder(s) related to the Veteran's bilateral great toes, including bone spurs, that are currently present or have been present at any point since the Veteran filed his claim (August 22, 2012).

With regard to any diagnosed bone spurs of the bilateral great toes, based on consideration of all pertinent medical and lay evidence, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bone spurs of the bilateral great toes, had its onset in, or is otherwise attributable to, his active military service.

In providing the requested opinion, the examiner's opinion should reflect consideration of the lay statements of record concerning the Veteran's in-service and post-service symptoms.  

A clearly-stated rationale for any opinion offered should be provided.  If the examiner cannot provide the requested opinion without resort to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

4.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

